Citation Nr: 1125169	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  03-23 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

2.  Entitlement to an initial disability rating in excess of 70 percent for the Veteran's service-connected schizophrenia, paranoid type.


REPRESENTATION

Veteran represented by:	John E. Cameron, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1982 to April 1983.

The Veteran filed an original claim for service connection for paranoid schizophrenia in April 1984.  The Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, denied the claim in October 1984, and the decision was confirmed by the Board of Veterans' Appeals (Board) in October 1985.  A Motion for Reconsideration was denied by the Board in October 1986.

In a subsequent May 1989 rating decision, the RO again denied the Veteran's petition to reopen his service connection claim based on new and material evidence.  The Board confirmed this denial in a June 1990 decision.

In a July 1992 rating decision, the RO again denied the Veteran's petition to reopen his service connection claim based on new and material evidence.  The Board confirmed this denial in a February 1994 decision.

In February 1997, the Veteran filed a request to reopen the service connection claim.  In a March 1999 rating decision, the RO denied the request because new and material evidence had not been submitted.  The Board affirmed the RO's denial in an April 2000 decision.  Subsequently, however, in March 2001, the April 2000 Board decision was vacated by the United States Court of Appeals for Veterans Claims (Court), and the case was remanded for readjudication in accordance with the newly enacted Veterans Claims Assistance Act of 2000 (VCAA).  In September 2002, the Board reopened the claim and granted service connection, finding that the Veteran's schizophrenia pre-existed his active military service, but was aggravated by his active military service.  The RO later assigned a 40 percent disability rating effective from February 1997.  This rating was based on meeting the criteria for a 50 percent rating, with reduction to 40 percent to account for the pre-service severity of his mental illness.  The Veteran appealed the 40 percent rating, and in July 2004, the Board awarded the Veteran a 60 percent rating (70 percent minus 10 percent to account for his severity before his active military service).

In October 2004, the Veteran filed two motions before the Board: (1) a Motion to Revise the October 1986 Board decision on the basis of clear and unmistakable error (CUE), and (2) a Motion for Reconsideration of the July 2004 Board decision which granted the 60 percent rating.  In June 2005, the Board granted the former motion, finding that the evidence of record in October 1986 did not rebut the first element of the presumption of soundness, i.e., it did not demonstrate that the Veteran's schizophrenia pre-existed his active military service.  Accordingly, the Board reversed the October 1986 decision that denied service connection.  Subsequently, in September 2005, the Board vacated the portion of the July 2004 Board decision denying an effective date earlier than February 1997.  The following month, in an October 2005 decision, the Board awarded the Veteran an effective date of April 1984.  The Veteran then appealed this decision to the Court.

In an Order dated in October 2007, the Court vacated the Board's July 2004 decision (which had assigned a 60 percent rating), and remanded the case to the Board for further adjudication.  The Court held that the original Board docket number should be reassigned on this matter.  The decision also concluded that the Board's decision did not contain adequate reasons and bases.  The Court noted that the Secretary had conceded the reasons and bases had been inadequate.  In the Secretary's Brief it had been stated that the matter must be remanded for reasons and bases addressing the impact of the June 2005 Board CUE decision (which had found that there was insufficient evidence as of October 1986 to conclude that the psychiatric disorder pre-existed his active military service), and for a consideration of the evidence and initial findings of fact relating to the period before February 1997.  The Secretary noted that because the Board had found that the evidence as of 1986 had not shown schizophrenia to pre-exist his active military service, the factual basis upon which the Veteran's 70 percent rating for his service-connected schizophrenia had been reduced to 60 percent was potentially no longer applicable.

The case was then returned to the Board for action in accordance with the Court's October 2007 Order.  The Board subsequently remanded the appeal to the RO in May 2008.  

The case was then returned to the Board, and in July 2009, the Board again remanded the appeal for the RO to readjudicate the claim for a higher initial disability rating with the application of the "old" psychiatric rating criteria for the period of time prior to November 7, 1996.

Subsequently, in a November 2009 rating decision, the RO increased the Veteran's disability rating for his service-connected schizophrenia to 70 percent, effective April 30, 1984, the date of his service connection claim.  The Veteran continued to appeal for a higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating the Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

Throughout his appeal, the Veteran has submitted medical opinions indicating that he is currently unemployable due to his service-connected schizophrenia.  Thus, the Veteran's allegations have raised a claim for TDIU.  This claim is added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to an initial disability rating in excess of 70 percent for the Veteran's service-connected schizophrenia, paranoid type, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran is unemployable by reason of his service-connected schizophrenia.


CONCLUSION OF LAW

The schedular criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling, or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  If there is only one service-connected disability, it must be rated at least 60 percent disabling.  If there is more than one disability, then at least one disability must be rated at least 40 percent disabling, and the Veteran has a combined rating of at least 70 percent.  Id. But see, in particular, 38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for schizophrenia, rated as 70 percent disabling.  This is the Veteran's only service-connected disability.  The Veteran therefore meets the schedular percentage requirements under 38 C.F.R. § 4.16(a).  

The remaining issue then is whether this service-connected disability prohibits the Veteran from obtaining and maintaining substantially gainful employment.  38 C.F.R. § 4.16(a).

In this regard, the Veteran's private treating psychiatrist, Dr. F.L., submitted a statement in June 2002, in which he determined that the Veteran could not hold a substantially gainful employment.  Dr. F.L. submitted another statement in October 2004, in which he concluded that the Veteran's schizophrenia caused him to have total occupational impairment.  Dr. F.L. arrived at these conclusions following a review of the Veteran's medical records, including his service treatment records (STRS), and following physical examinations of the Veteran.  Further, the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for his service-connected schizophrenia.  There is no medical evidence to the contrary in the claims file.  The Veteran has not been afforded a VA examination for his TDIU claim.

Consequently, giving the Veteran the benefit of the doubt, the Board will further conclude that the pertinent evidence is at least in equipoise as to whether his service-connected schizophrenia precludes a substantially gainful occupation, and therefore entitlement to a TDIU is warranted.  38 C.F.R. § 4.16(a).

Notice and Assistance

On November 9, 2000, the President signed into law the VCAA, 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's TDIU claim.  This is so because the Board is taking action favorable to the Veteran by granting the TDIU claim.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The claim for a TDIU is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the remaining claims can be properly adjudicated.  

First, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Tuskegee, Alabama, are dated from June 2008.  All pertinent records since this date should be obtained and added to the claims file.

Second, the Veteran's last VA examination to assess the current severity of his service-connected schizophrenia was in October 2002.  This evidence is inadequate to assess the Veteran's current level of severity, since this examination is over eight years old.  Therefore, the Board finds that a new VA examination is required to assess the current level of severity of the Veteran's service-connected schizophrenia.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). See, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Tuskegee, Alabama, VAMC since June 2008 that have not been secured for inclusion in the record.

Additionally, the RO should ensure that the Veteran has not been treated by any other local VAMCs.
If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Ask the Veteran whether he has recently been treated by any private providers for his service-connected schizophrenia and obtain a list of those providers.  Obtain any outstanding medical records.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected schizophrenia.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 9203.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.
  
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests should be conducted.
The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. § 3.655 (2010).

4.  After the above actions have been completed, readjudicate the Veteran's claim for entitlement to an initial disability rating in excess of 70 percent for the Veteran's service-connected schizophrenia, paranoid type.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC), and afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


